Opinion issued January 16, 2014.




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-13-00766-CV
                            ———————————
                        CYNTHIA BOAGNI, Appellant
                                        V.
           OLD CENTRAL CULTURAL CENTER, INC., Appellee



                   On Appeal from the 212th District Court
                          Galveston County, Texas
                      Trial Court Case No. 12-CV-1185



                          MEMORANDUM OPINION

      Appellant, Cynthia Boagni, has filed an unopposed motion to dismiss the

appeal. No opinion has issued. See TEX. R. APP. P. 42.1(c).
      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1). We dismiss all other pending motions as moot.



                                 PER CURIAM


Panel consists of Justices Jennings, Higley, and Sharp.




                                         2